NUMBER 13-19-00205-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO ESCOBEDO,                                                              Appellant,

                                              v.

STATE OF TEXAS                                                                    Appellee.


                     On appeal from the 148th District Court
                           of Nueces County, Texas.


                                         ORDER
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       This cause is before the Court on appellant Francisco Escobedo’s third motion to

extension to file his brief of forty-five days until March 6, 2020.

       The Court, having fully examined and considered appellant’s third motion for

extension of time to file the brief in this cause and the nature of the case, is of the opinion

that, in the interest of justice, the motion for extension of time to file the brief should be
granted with order. The Court GRANTS appellant’s motion for extension of time but

ORDERS appellant’s brief to be filed in this cause on or before March 6, 2020. Absent

truly exigent circumstances, the Court will not favorably entertain further motions for

extension of time in this case. We grant appellant’s motion; but instruct appellant that this

Court will not grant any further extensions. Should appellant fail to file his brief on time,

his appeal will be dismissed. See TEX. R. APP. P. 38.8(a)(1).

       IT IS SO ORDERED.

                                                                       PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).


Delivered and filed the
24th day of January 2020.